     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 1 of 58




                 THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISON

     JEFF TAYLOR,                         )
                                          )
               Plaintiff,                 )
                                          )
     v.                                                CIVIL ACTION NO.
                                          )
                                          )
                                          )
     LNS DEVELOPMENT,                                       4:19-cv-1104
                                          )
     LLC., and GFG                        )
     MANAGEMENT, LLC.                     )
                                          )
              Defendants.                 )

                                   COMPLAINT

                            I. INTRODUCTION

      Plaintiff, Jeff Taylor (hereinafter “Mr. Taylor”), files this Title III, Americans

with Disabilities Act (hereinafter “ADA”) action, pursuant to 42 U.S.C. §12181, et

seq. In Count One of the Complaint, the Plaintiff seeks to enjoin the Defendants to

remove architectural barriers. In Count Two of the Complaint, the Plaintiff seeks to

enjoin the Defendants to maintain practices, policies, and procedures necessary to

maintain the premises free of architectural barriers both now and once the barriers

are removed. In Count Three of the Complaint, the Plaintiff seeks to enjoin the

Defendants’ use of the premises to provide full and equal enjoyment of the premises

to the disabled. Counts Two and Three of the Complaint seek independent relief in

addition to the removal of architectural barriers. Count Four of the Complaint seeks

                                                                             Page 1 of 58
     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 2 of 58




to enjoin the Defendants’ failure to design and construct the facilities to ADA

compliance. In Count Five of the Complaint, the Plaintiff seeks to enjoin the

Defendants to remediate their website which fails to integrate an accessible platform

usable by disabled individuals. In Count Six of the Complaint, the Plaintiff seeks to

enjoin the Defendants’ failure to take necessary steps to ensure the Plaintiff is not

denied services, segregated, or otherwise treated differently than individuals who

do not have disabilities via the services offered on www.marbleslab.com.

      JURISDICTION, PARTIES, AND ARTICLE III STANDING

1.   Because this is an action for declaratory and injunctive relief pursuant to Title

     III of the ADA, 42 U.S.C. §12181, et seq., and its implementing regulations,

     this Court is vested with original jurisdiction under 28 U.S.C. §1331 and §1343.

2.   Venue is proper in this Court, the United States District Court for the Southern

     District of Texas, pursuant to Title 28, U.S.C. §1391 and the Local Rules of the

     United States District Court for the Southern District of Texas.

3.   Mr. Taylor is diabetic, which caused a below the knee amputation of his left leg

     that limits his ability to perform manual tasks, walk, stand, lift, bend, grab, all

     of which are major life activities pursuant to 42 U.S.C. §12102 (2)(A). As

     result of Mr. Taylor’s disability, he requires the use of mobility aids and

     assistive technology. Accordingly, Mr. Taylor is disabled pursuant to the ADA

     as he suffers a physical impairment substantially limiting one or more major


                                                                            Page 2 of 58
     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 3 of 58




     life activities. 42 U.S.C. § 12102; see also 28 C.F.R. § 36.104.

4.   The Defendant, LNS Development, LLC. (hereinafter “LNS” and commonly

     known as “Marble Slab”) is a limited liability company that is both registered

     to conduct business and is conducting business within the State of Texas

     sufficient to create both general and specific in personam jurisdiction. Upon

     information and belief, LNS is a franchise of GFG Management, LLC and

     “operates” a creamery located at 9762 Katy Freeway, Houston, TX 77055. 42

     U.S.C. § 12182. The creamery is a commercial facility because the store is

     intended for nonresidential use and affect commerce. 42 U.S.C. § 12181(2)(A).

     Moreover, the restaurant serves “fresh, homemade ice cream in store” which

     qualifies the creamery as a place of public accommodation pursuant to 42

     U.S.C. § 12181(7).

5.   The Defendant, GFG Management, LLC (hereinafter “GFG”), is a limited

     liability company that is both registered to conduct business and is conducting

     business within the State of Texas sufficient to create both general and in

     personam jurisdiction. Upon information and belief, GFG “owns” the public

     internet website www.marbleslab.com and the goods and services offered on

     the world-wide website services that are available to the public at Marble Slab.

     Therefore, pursuant to 42 U.S.C. § 12182, GFG is responsible for creating,

     implementing, and maintaining policies, practices and procedures, and further,


                                                                          Page 3 of 58
     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 4 of 58




     providing auxiliary aids and services to its web-based services. 42 U.S.C. §

     12182. Consistent with the text and legislative history of the ADA, the

     Department of Justice (hereinafter “Department”) has long affirmed the

     application of Title III of the ADA to websites of public accommodations.

     Legislative history also supports that websites of public accommodations are

     covered under Title III. Congress’ purpose in enacting the ADA was “to

     provide a clear and comprehensive national mandate for the elimination of

     discrimination against individuals with disabilities,” 42 U.S.C. § 12101(b)(1),

     having found that “discrimination against individuals with disabilities persists

     in such critical areas as . . . public accommodations . . .” and that “many people

     with physical or mental disabilities have been precluded from [fully

     participating in all aspects of society].” 42 U.S.C. § 12101(a)(3) and

     (1). Although the internet did not exist when Congress enacted the ADA in

     1990, Congress intended to include the use of new and evolving technologies

     by public accommodations and other covered entities in meeting their ADA

     obligations. Consequently, it is consistent with Congressional intent to include

     within Title III’s coverage the goods and services provided by public

     accommodations over their websites. See Nat’l Fed’n of the Blind v. Scribd, 97

     F.Supp. 3d 565, 574 (D. Vt. 2015).

6.   Substantially all events and omissions occurred, and the real property is located


                                                                           Page 4 of 58
     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 5 of 58




     at the Southern District of Texas and the Defendants are citizens thereof. 42

     USC 1391 (b)(2).

7.   Mr. Taylor frequently shops at Marble Slab because it serves “fresh, homemade

     ice cream in store.” Marble Slab is a conveniently located 19 miles from Mr.

     Taylor’s home. Mr. Taylor wants to continue attempting to enjoy the goods and

     services at Marble Slab because they are “the freshest ice cream on earth.” Mr.

     Taylor will return not only to shop, but to also confirm compliance with the

     ADA by the Defendants. Mr. Taylor intends to return to Marble Slab, but he

     does not know exactly when he will return to Marble Slab or use its online

     services, because he has not planned every trip for the rest of his life. Such

     specific planning is not necessary to invoke the ADA. See, e.g. Parr v. L & L

     Drive Inn Restaurant, 96 F. Supp.2d 1065, 1079 (D. Haw 2000); Segal v.

     Rickey's Restaurant and Lounge, Inc., No. 11-61766-cn, (S.D. Fla 2012)

     (“Specification as to date and time of return to this public accommodation is

     impossible due to the nature of the event. Fast food patrons visit such

     restaurants at the spur of the moment”.).

8.   Because of the barriers described below, and throughout the Complaint, the

     Plaintiff has been denied the full and equal enjoyment of the Defendants’

     premises based on his disabilities.

9.   Accordingly, the Plaintiff has Article III standing to pursue this case because


                                                                         Page 5 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 6 of 58




    (1) he is disabled, pursuant to the statutory and regulatory definition; (2) the

    Defendants’ creamery is a place of public accommodation, pursuant to the

    statutory and regulatory definition; (3) he has suffered a concrete and

    particularized injury by being denied access to the creamery by architectural

    barriers, by being denied access by the Defendants’ practices described

    throughout this Complaint, by the Defendants’ denial of his full and equal

    enjoyment as the able-bodied, as described throughout the Complaint, by being

    denied access by the Defendants’ failure to design and construct the facility to

    ADA compliance, by being denied access by the website failing to integrate an

    accessible platform usable by disabled individuals, by being denied access by

    failing to take necessary steps to ensure that Mr. Taylor is not denied services,

    segregated, or otherwise treated differently than individuals who do not have

    disabilities through the use of the world wide web service, and (4) because of

    these injuries there exists a genuine threat of imminent future injury, as

    described below.

                         II.   PLAINTIFF’S CLAIMS

ADA, Title III

10. On or about July 26, 1990, Congress enacted Title III of the ADA, 42 U.S.C.

    §12181 et seq. Commercial enterprises were provided one and a half years from

    enactment of the statute to implement its requirements. The effective date of


                                                                          Page 6 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 7 of 58




    Title III of the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R.

    §36.508(A); see also, § 36.304.

11. Pursuant to 42 U.S.C. § 12181(7); 28 C.F.R. § 36.104, the Defendants’

    establishment is a place of public accommodation in that it is a store providing

    fresh, homemade ice cream in store to the public. Accordingly, Marble Slab is

    covered by the ADA and must comply with the Act.

                          COUNT ONE
 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                42 U.S.C. § 12182(b)(2)(A)(iv)
                     (Architectural Barriers)

Defendants’ Facility Is Subject to the 2010 ADA Design Standards for the
Portions of the Facilities Addressed in this Complaint

12. The Plaintiff is informed and believes based on publicly available information

    that the establishment in which the LNS store located at 9762 Katy Freeway,

    Houston, TX 77055 was first constructed in 2010.

13. Upon further information and belief based on publicly available information,

    alterations and/or improvements were not made to the LNS store located at

    9762 Katy Freeway, Houston, TX 77055.

14. The ADA was enacted requiring that facilities constructed prior to January 26,

    1992, are considered an existing facility, such that those facilities must remove

    architectural barriers where such removal is readily achievable. 42 U.S.C. §

    12182(b)(2)(A)(iv). All alterations made to existing facilities after January 26,


                                                                          Page 7 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 8 of 58




    1992, and all new construction after January 26, 1993, must be readily

    accessible to and usable by individuals with disabilities, including individuals

    who use wheelchairs. 42 U.S.C. § 12183(a); (b). 28 C.F.R. § 36.402. “Readily

    accessible to and usable by. . .” is the new construction standard, which requires

    compliance with the Department of Justice standards. 42 U.S.C. § 12183(a)(1);

    28 C.F.R. § 36.406. The only defense for failing to provide readily accessible

    and usable buildings constructed under the new construction standards is if the

    design and construction of the building to be readily accessible and usable is

    structurally impracticable. 42 U.S.C. § 12183(a)(1). The structural

    impracticability defense applies only in rare circumstances of extraordinary

    terrain. 28 C.F.R. § 36.401(c). “Readily accessible to and usable by. . .” is also

    the alterations standard. 42 U.S.C. § 12183(a)(2). Alterations must be made to

    the maximum extent feasible. 42 U.S.C. § 12183(a)(2); 28 C.F.R. § 36.402. An

    alteration is a change to a place of public accommodation or commercial facility

    that affects or could affect the usability of the facility or any part thereof. 28

    C.F.R. § 36.402(b).

15. New construction and alterations must comply with either the Justice

    Department’s 1991 Standards for Accessible Design, or the 2010 Standards for

    Accessible Design. 28 C.F.R. § 36.406 establishes whether the 1991 Standards

    for Accessible Design or 2010 Standards for Accessible Design apply: New


                                                                          Page 8 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 9 of 58




construction and alterations subject to §§ 36.401 or 36.402 shall comply with

the 1991 Standards if the date when the last application for a building permit or

permit extension is certified to be complete by a State, county, or local

government is before September 15, 2010, or if no permit is required, if the

start of physical construction or alterations occurs before September 15, 2010.

28 C.F.R. § 36.406(a)(1). New construction and alterations subject to §§ 36.401

or 36.402 shall comply either with the 1991 Standards or with the 2010

Standards if the date when the last application for a building permit or permit

extension is certified to be complete by a State, county, or local government is

on or after September 15, 2010, and before March 15, 2012, or if no permit is

required, if the start of physical construction or alterations occurs on or after

September 15, 2010, and before March 15, 2012. 28 C.F.R. § 36.406(a)(2).

New construction and alterations subject to §§ 36.401 or 36.402 shall comply

with the 2010 Standards if the date when the last application for a building

permit or permit extension is certified to be complete by a State, county, or

local government is on or after March 15, 2012, or if no permit is required, if

the start of physical construction or alterations occurs on or after March 15,

2012. Where the facility does not comply with the 1991 Standards, the 2010

Standards are applicable. See 28 C.F.R. § 36.406(5)(ii), which states, “Newly

constructed or altered facilities or elements covered by §§ 36.401 or 36.402 that


                                                                      Page 9 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 10 of 58




    were constructed or altered before March 15, 2012 and that do not comply with

    the 1991 Standards shall, on or after March 15, 2012, be made accessible in

    accordance with the 2010 Standards.”

16. For the architectural barriers at issue in this case, the 2010 Standards for

    Accessible Design are applicable.

   Plaintiff’s Concrete and Particularized Standing to Pursue an Injunction

17. The Defendants have discriminated, and continue to discriminate, against the

    Plaintiff, and others who are similarly situated, by denying full and equal access

    to, and full and equal enjoyment of goods, services, facilities, privileges,

    advantages and/or accommodations at Marble Slab in derogation of 42 U.S.C.

    § 12101 et seq., and as prohibited by 42 U.S.C. § 12182 et seq. As new

    construction, the building must be readily accessible to and usable by

    individuals with disabilities. 42 U.S.C. § 12183 (a); (b). The Defendants’ failure

    to remove the existing barriers thus violates 42 U.S.C. § 12182(b)(2)(A)(iv),

    which requires removal of architectural barriers.

18. As described above, prior to the filing of this lawsuit, the Plaintiff was denied

    full and safe access to all the benefits, accommodations, and services offered to

    individuals without disabilities within and about the Defendants’ facility. The

    Plaintiff’s access was inhibited by each of the described architectural barriers

    detailed in this Complaint which remain at the establishments in violation of


                                                                         Page 10 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 11 of 58




    the ADA. Because of the foregoing, the Plaintiff has suffered an injury-in-fact

    in precisely the manner and form that the ADA was enacted to guard against.

19. The Plaintiff has definite plans to return to Marble Slab in the future, as

    described in Paragraph 7. The Plaintiff will return to Marble Slab within the

    next few months not only to enjoy ice cream, but to see if Marble Slab has

    repaired the barriers and changed its practices and procedures. Even when the

    Marble Slab is repaired, the Plaintiff will continue to go there to eat. Also, and

    of vital importance, the barriers are not just created by construction issues;

    instead, many of them are created by human activity, from the way the

    Defendants’ workers at the establishment use the physical architectural

    elements of the establishment. The barriers created by human activity will need

    to be reviewed and maintained forever, to be sure the Defendants’ management

    and workers continuously act in a manner that do not create barriers. Absent

    remedial actions by the Defendants, the Plaintiff will continue to encounter the

    architectural barriers, and the discriminatory policies, practices, and procedures

    described herein and as a result, be discriminated against by the Defendants

    based on his disabilities. The Eleventh Circuit held in Houston v. Marod

    Supermarkets, 733 F.3d 1323 (11th Cir. 2013), when architectural barriers have

    not been remedied “there is a 100% likelihood that plaintiff . . . will suffer the

    alleged injury again when he returns to the store.” Due to the definiteness of


                                                                         Page 11 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 12 of 58




    the Plaintiff’s plans to continue visiting the subject establishment in the future,

    there exists a genuine threat of imminent future injury.

Architectural Barriers

20. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

    Department of Justice, Office of the Attorney General, promulgated Federal

    Regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

21. The Plaintiff has been throughout the establishment, from the entrance to and

    throughout the store areas, to the sales and service counters, to the dining area,

    throughout circulation paths and accessible routes, and service areas, paths of

    travel, and particularly, but not limited to, all of which is more specifically

    described below. The Defendants’ facility located at 9762 Katy Freeway,

    Houston, TX 77055, more commonly known as “Marble Slab”, violates the

    ADA, particularly, but not limited to:

DINING AREA

    (1) The Defendants provide dining surfaces for the consumption of food or

       drink at the indoor dining area for able-bodied individuals, but fails to

       maintain that same level of service to individuals with disabilities, which

       segregates and relegates individuals with disabilities to inferior benefits of

       the goods and services provided at Marble Slab’s place of public




                                                                          Page 12 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 13 of 58




   accommodation which includes but is not limited to the following failures

   of Marble Slab:

   (a) There is not at least 5% of each type of seating spaces and standing spaces

      disbursed throughout the indoor dining area that is maintained in

      conformance with the ADA Standards for Accessible Design in all the

      ways that are required to be readily accessible to and usable by disabled

      individuals which includes but is not limited to maintaining an accessible

      route to the dining surfaces which has the discriminatory effects of

      rendering the indoor dining area seating spaces and its associated

      elements as unusable by disabled individuals.

   (b) There is not at least 5% of each type of seating spaces and standing spaces

      disbursed throughout the indoor dining area that is maintained in

      operable condition with the ADA Standards for Accessible Design so

      that the seating spaces maintain the required t-shaped and/or circular

      turning clear floor space.

   (c) There is not at least 5% of each type of seating spaces and standing

      spaces disbursed throughout the indoor dining area that is maintained in

      operable condition with the ADA Standards for Accessible Design so

      that the seating spaces maintain the required 30x48 inches of clear floor

      space that is positioned for a forward approach to the dining surface.


                                                                     Page 13 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 14 of 58




   (d) There is not at least 5% of each type of seating spaces and standing spaces

      disbursed throughout the indoor dining area that is maintained in

      operable condition with the ADA Standards for Accessible Design so

      that the tops of the dining surfaces measure 28 inches minimum and 34

      inches maximum above the finished which includes the required 30

      inches of clear dining surface so that the surface does not prohibit

      disabled individuals from being equally afforded the opportunity to sit

      and enjoy the goods and services at the establishment.

(2) The Defendants provide dining surfaces for the consumption of food or

   drink at the outdoor dining area for able-bodied individuals, but fails to

   maintain that same level of service to individuals with disabilities, which

   segregates and relegates individuals with disabilities to inferior benefits of

   the goods and services provided at Marble Slab’s place of public

   accommodation which includes but is not limited to the following failures

   of Marble Slab:

   (a) There is not at least 5% of the seating spaces and standing spaces at the

      outdoor dining surfaces that are maintained in conformance with the

      ADA Standards for Accessible Design in all the ways that are required

      to be readily accessible to and usable by disabled individuals which

      includes but is not limited to the accessible route to the dining surfaces


                                                                     Page 14 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 15 of 58




      which has the discriminatory effects of rendering the outdoor seating

      spaces and its associated elements as unusable by disabled individuals.

   (b) There is not at least 5% of the seating spaces and standing spaces at the

      outdoor dining surfaces that are maintained in operable condition with

      the ADA Standards for Accessible Design so that the seating spaces

      maintain the required t-shaped and/or circular turning clear floor space.

   (c) There is not at least 5% of the seating spaces and standing spaces at the

      outdoor dining surfaces that are maintained in operable condition with

      the ADA Standards for Accessible Design so that the seating spaces

      maintain the required 30x48 inches of clear floor space that is positioned

      for a forward approach to the dining surface.

   (d) There is not at least 5% of the seating spaces and standing spaces at the

      outdoor dining surfaces that are maintained in operable condition with

      the ADA Standards for Accessible Design so that the tops of the dining

      surfaces measure 28 inches minimum and 34 inches maximum above the

      finished which includes the required 30 inches of clear dining surface so

      that the surface does not prohibit disabled individuals from being equally

      afforded the opportunity to sit and enjoy the goods and services at the

      establishment.




                                                                   Page 15 of 58
  Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 16 of 58




RESTROOM

  (3) The Defendants provide restrooms for able-bodied individuals, but fails to

     afford non-able-bodied individuals the same opportunity to participate in or

     benefit from a good, service, facility, privilege, advantage, or

     accommodation that is equal to that experience afforded to other individuals

     without disabilities, which includes but is not limited to the following

     failures of Marble Slab:

     (a) The restroom entrance door fails to be maintained in conformance with

        the ADA Standards for Accessible design in all the ways that are required

        to be readily accessible to and usable by individuals with disabilities

        which includes but is not limited to maintaining the required

        maneuvering clearance at the doorway, providing operable door

        hardware that that is usable by the disabled, and maintaining all the

        required associated elements at the entrance door in a readily Accessible

        condition to as to be usable by the disabled.

     (b) There is not at least one toilet room that is maintained or otherwise

        configured in conformance with the ADA Standards for Accessible

        Design in all the ways that are required to be readily accessible to and

        usable by disabled individuals including without limitation the

        maneuvering clearance in the toilet room, and among other associate


                                                                     Page 16 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 17 of 58




      design requirements which has the discriminatory effects of rendering

      the restroom and its associated elements as unusable by the disabled.

   (c) The restroom fails to maintain at least one ADA accessible toilet

      compartment in operable condition by conforming with the ADA

      Standards for Accessible Design so that the toilet compartment is

      arranged for either a left or right hand approach with the center line of

      the water closet located 16-18 inches from the side wall with the top of

      the water closet seat surface 17-19 inches above the finished floor and

      otherwise readily accessible to and usable by disabled individuals.

   (d) The restroom fails to maintain at least one ADA accessible toilet room in

      operable condition by conforming with the ADA Standards for

      Accessible Design so that the toilet room is arranged for either a left or

      right hand approach with the required maneuvering clearance maintained

      around the water closet so that the maneuvering clear floor space around

      the water closet is not obstructed and consequently rendering the

      compartment as unusable by the disabled. § 604.3.1.

   (e) The side wall grab bar fails to conform to the ADA Standards for

      Accessible Design in all the ways that it is required to be readily

      accessible to and usable by disabled individuals which includes but is not

      limited to maintaining a 42 inch long grab bar that is located a maximum


                                                                   Page 17 of 58
     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 18 of 58




           of 12 inches from the rear wall and extending a maximum distance of 54

           inches from the rear wall, with the top gripping surface of the grab 33-36

           inches above the finished floor.

        (f) The rear wall grab bar fails to conform to the ADA Standards for

           Accessible Design in all the ways that it is required to be readily

           accessible to and usable by disabled individuals which includes but is not

           limited to maintaining a 36 inch long grab bar installed so that it is located

           12 inches on the closed side of the toilet room and 24 inches on the

           transfer side and mounted so that the top gripping surface measures 33-

           36 inches above the finished floor.

        (g) Marble Slab fails to maintain the accessible features of the restroom that

           are required to be readily accessible to and usable by individuals with

           disabilities.

LAVATORY

     (4) The Defendants provide a lavatory in the restroom for able-bodied

        individuals, but fails to afford non-able-bodied individuals the same

        opportunity to participate in or benefit from a good, service, facility,

        privilege, advantage, or accommodation that is equal to that experience

        afforded to individuals without disabilities, which includes but is not limited

        to the following failures of Marble Slab:


                                                                            Page 18 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 19 of 58




   (a) The lavatory fails to be maintained in conformance with the ADA

      Standards for Accessible Design in all the ways that are required to be

      readily accessible to and usable by disabled individuals which has the

      discriminatory effect of rendering the lavatory sink and its associated

      elements as unusable by the disabled.

   (b) There is not at least one ADA accessible lavatory that is maintained in a

      usable condition so that the top surface of the rim on the lavatory sink

      measures a maximum of 34 inches above the finished floor and

      positioned for a forward approach.

   (c) The clear floor space at the lavatory sink fails to be maintained in

      conformance with the ADA Standards for Accessible Design so that the

      knee and toe clearance is not restricting the usability by disabled

      individuals.

   (d) There is not at least one lavatory with a mirror that is maintained in a

      usable condition so that the bottom reflecting surface of the mirror

      measures a maximum of 40 inches above the finished floor.

   (e) The paper towel dispenser fails to be maintained in a usable condition so

      that the dispenser and its operable parts measure the required height for

      unobstructed and/or obstructed reach ranges and do not require the use

      of tight grasping, twisting, and/or pinching of the wrist or otherwise


                                                                    Page 19 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 20 of 58




           restrict the continuous flow of paper.

        (f) The soap dispenser fails to be maintained in a usable condition so that

           the dispenser and its operable parts measure the required height for

           unobstructed and/or obstructed reach ranges and do not require the use

           of tight grasping, twisting, and/or pinching of the wrist.

        (g) The light switch fails to be maintained in a usable condition so that it

           measure the required height for unobstructed and/or obstructed reach

           ranges and does not require the use of tight grasping, twisting, and/or

           pinching of the wrist.

22. To date, the barriers to access and other violations of the ADA still exist and

    have not been remedied or altered in such a way as to effectuate compliance

    with the provisions of the ADA.

23. The Plaintiff has been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. He is entitled to have his reasonable attorney’s

    fees, costs, and expenses paid by the Defendants pursuant to 42 U.S.C. §12205.

24. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

    the Plaintiff’s injunctive relief, including an order to alter the discriminating

    facilities to make them readily accessible to and usable by individuals with

    disabilities to the extent required by the ADA and closing the facility until the

    requisite modifications are completed; and an order to have the Defendants


                                                                         Page 20 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 21 of 58




    modify their policies, practices, and procedures, to provide equal use of their

    facilities, services, and benefits to disabled individuals.

                              COUNT TWO
   VIOLATION OF AMERICANS WITH DISABILITIES ACT, TITLE III
                       42 U.S.C. § 12182(b)(2)(A)(ii)
        (Practices, procedures, and policies denying equal benefits)

ADA Title III Prohibits Other Discrimination in Addition to Architectural
Barriers

25. The Plaintiff incorporates by reference and realleges all the paragraphs above.

26. The ADA, Title III, provides a private right of action for "any person who is

    being subjected to discrimination on the basis of disability in violation of" Title

    III. 42 U.S.C. § 12182(a)(1).

27. The ADA, Title III, specifically makes it unlawful to provide individuals with

    disabilities with an unequal benefit and to relegate individuals with disabilities

    to a different or separate benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii), (iii); 28

    C.F.R. § 36.202(b), (c). In other words, the disabled must receive equal benefits

    as the nondisabled. Further, 28 C.F.R. § 302(b) requires that goods, services,

    and accommodations be provided to individuals with disabilities in “the most

    integrated setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. §

    36.203(a). Similarly, the Preamble in addition to recognizing that persons who

    use wheelchairs and mobility aids have been forced to sit apart from family and

    friends, also recognizes that persons who use wheelchairs and mobility aids


                                                                          Page 21 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 22 of 58




    historically have been provided segregated accommodations compared to non-

    disabled individuals; thus, relegating persons who use wheelchairs “to the status

    of second-class citizens.” See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000)

    (discussion of §§ 36.308, 36.203).

28. Congress enacted the ADA in light of its findings that “individuals with

    disabilities continually encounter various forms of discrimination, including

    outright intentional exclusion, the discriminatory effects of architectural,

    transportation, and communication barriers, overprotective rules and policies,

    failure to make modifications to existing facilities and practices, exclusionary

    qualification standards and criteria, segregation, and relegation to lesser

    services, programs, activities, benefits, jobs, or other opportunities.” 42 U.S.C.

    § 12101(a)(5).

29. To address this broad range of discrimination in the context of public

    accommodations, Congress enacted ADA, Title III, which provides in part: “No

    individual shall be discriminated against on the basis of disability in the full and

    equal enjoyment of the goods, services, facilities, privileges, advantages, or

    accommodations of any place of public accommodation by any person who

    owns, leases (or leases to), or operates a place of public accommodation.” 42

    U.S.C. 12182.

30. By its clear text, ADA, Title III requires a public accommodation to provide


                                                                           Page 22 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 23 of 58




     individuals with disabilities more than simple physical access. Removal of

     architectural barriers as required by Count One of this Complaint is but one

     component of compliance with ADA, Title III. Congress recognized that

     “individuals with disabilities continually encounter various forms of

     discrimination” including not only barriers to physical access, but also other

     forms of exclusion and relegation to lesser services, programs, activities,

     benefits, jobs, or other opportunities. 42 U.S.C. 12101(a)(5); see also H.R. Rep.

     No. 485, Pt. 2, 101st Cong., 2d Sess. 35-36 (1990) (“lack of physical access to

     facilities” was only one of several “major areas of discrimination that need to

     be addressed”); H.R. Rep. No. 485, Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It

     is not sufficient to only make facilities accessible and usable; this title prohibits,

     as well, discrimination in the provision of programs and activities conducted by

     the public accommodation”).

31. For that reason, the Act applies not only to barriers to physical access to places

     of public accommodation, but also to any policy, practice, or procedure that

     operates to deprive or diminish disabled individuals’ full and equal enjoyment

     of the privileges and services offered by the public accommodation to the

     public. 42 U.S.C. § 12182. Thus, a public accommodation may not have a

     policy, practice or procedure that excludes individuals with disabilities from

     services. 42 U.S.C. § 12182(b)(2)(A)(ii). The Eleventh Circuit held in Rendon


                                                                              Page 23 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 24 of 58




    v. Valleycrest Prod., Ltd. 294 F.3d 1279, (11th Cir. 2002) that:

                   A reading of the plain and unambiguous statutory
                  language at issue reveals that the definition of
                  discrimination provided in Title III covers both
                  tangible barriers (emphasis added), that is, physical
                  and architectural barriers that would prevent a
                  disabled person from entering an accommodation's
                  facilities and accessing its goods, services and
                  privileges, see 42 U.S.C. § 12182(b)(2)(A)(iv), and
                  intangible barriers (emphasis added), such as
                  eligibility requirements and screening rules or
                  discriminatory policies and procedures that restrict
                  a disabled person's ability to enjoy the defendant
                  entity's goods, services and privileges.

Defendants Failed Practices and Lack of Policies are Discriminatory

32. Pursuant to 42 U.S.C. § 12182(b)(2)(A)(ii) discrimination includes:

                  [A] failure to make reasonable modifications in
                  policies, practices, or procedures, when such
                  modifications are necessary to afford such goods,
                  services, facilities, privileges, advantages, or
                  accommodations to individuals with disabilities,
                  unless the entity can demonstrate that making such
                  modifications would fundamentally alter the nature
                  of such goods, services, facilities, privileges,
                  advantages, or accommodations.

33. Accordingly, a place of public accommodation must modify a policy or practice

    that has the consequence of, or tends to deny, access to goods or services to the

    disabled. Similarly, a place of public accommodation must not have a policy or

    practice that “has a discriminatory effect in practice” of preventing disabled

    individuals from realizing the full and equal enjoyment of the goods and


                                                                          Page 24 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 25 of 58




    services the public accommodation offers to potential customers. Nat’l Fed’n

    of the Blind v. Scribd Inc., 97 F.Supp.3d 565 (D. Vt. 2015).

34. As detailed below, the Defendants have failed to make reasonable

    modifications in their policies, practices, and procedures that are necessary to

    afford   their   goods,   services,   facilities,   privileges,   advantages,   or

    accommodations to individuals with restricted mobility. By failing to take such

    efforts that may be necessary to ensure that no individual with a disability is

    excluded, the Defendants denied services, segregated or otherwise treated the

    Plaintiff differently than other individuals who are not disabled. Pursuant to 42

    U.S.C. § 12182(b)(2)(A), the Defendants have discriminated against Plaintiff.

    The Defendants will continue that discrimination forever until enjoined as the

    Plaintiff requests. The discrimination is described more particularly in the

    following paragraphs.

35. The Defendants either have no policies, practices, and procedures to remove

    architectural barriers or else does not abide by them. The rampant architectural

    barriers previously identified in Count One establish that the Defendants have

    failed to create, adopt, and/or implement ADA Title III compliance policies,

    procedures, and practices as to architectural barriers.

36. The Defendants’ use of their store, and their practices at the store located at

    9762 Katy Freeway, Houston, TX 77055 create barriers, and consequently,


                                                                          Page 25 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 26 of 58




     denies the Plaintiff the full and equal enjoyment of the goods and services at

     Marble Slab. Those practices include:

        (a) The Defendants fail to provide accessible dining to the Plaintiff and other

           disabled individuals, so that the Plaintiff has access to sit and enjoy ice

           cream as the able-bodied;

        (b) The Defendants fail to provide a restroom that is readily to and usable

           accessible for disabled individuals as its restrooms prohibit disabled

           individuals from the full and equal opportunity to maneuver

           independently throughout and have access to its water closets as abled-

           bodied individuals;

        (c) The Defendants fail to provide an accessible lavatory to Plaintiff and

           other disabled individuals, so that the Plaintiff readily accessible to and

           usable access to the lavatory sink and its associated elements as the able-

           bodied;

        (d) The Defendants’ policies, practices and procedures are conducted

           without regard to disabled individuals;

37. As the continuing architectural barriers and the failure to provide full and equal

     use of the facility establishes, the Defendants have no policies, practices, and

     procedures or it has failed to create, implement, and maintain policies and

     procedures to ensure individuals with disabilities are able to have the same


                                                                          Page 26 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 27 of 58




     experience at its store as individuals without disabilities. 42 U.S.C.

     12182(b)(1)(A).

38. As the continuing architectural barriers and the failure to provide full and equal

     use of the facility establishes, the Defendants have failed to create, implement,

     and maintain a policy of complying with ADA building design standards and

     regulations.

39. To date, the Defendants’ discriminating policies, practices, and/or procedures

     has not been reasonably modified to afford goods, services, facilities,

     privileges, advantages, or other accommodations to individuals with

     disabilities.

40. A reasonable modification in the policies, practices, and procedures described

     above will not fundamentally alter the nature of such goods, services, facilities,

     privileges, advantages, and accommodations. The Plaintiff hereby demands

     that the Defendants create and adopt a corporate practice and policy that the

     Defendants (1) will fully comply with Title III, ADA, and all its implementing

     regulations so that architectural barriers identified above are permanently

     removed from the Defendants’ store consistent with the ADA; (2) the

     Defendants will provide the disabled, including those with mobility limitations

     full and equal use and enjoyment of the store; (3) the Defendants will modify

     its practice of making ADA Title III architectural barrier remediation’s only


                                                                          Page 27 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 28 of 58




    upon demand by the disabled.

41. As pled above, GFG Management, LLC, “owns” the Marble Slab store located

    at 9762 Katy Freeway, Houston, TX 77055, which is “operated” by its

    franchisee, LNS Development, LLC, and therefore, pursuant to 42 U.S.C. §

    12182, is responsible for creating, implementing, and maintaining policies,

    practices, and procedures, as alleged above.

42. The ADA is over twenty-five (25) years old. The Defendants know they must

    comply with the ADA Title III. The ADA Title III requires modifications in

    policies, practices, and procedures to comply with it, as pled above in the

    statute. 42 U.S.C. §12182(b)(2)(A)(ii).

43. By this Complaint, the Plaintiff provides sufficient notice of his demands for

    an alteration in the Defendants’ policies, practices, and procedures.

44. The Plaintiff has been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. He is entitled to have his reasonable attorneys’

    fees, costs, and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

45. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal

    policies, practices, and procedures.




                                                                         Page 28 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 29 of 58




                         COUNT THREE
     VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
                Denial of Full and Equal Enjoyment

46. The Plaintiff incorporates by reference and realleges all the paragraphs above.

47. 42 U.S.C. § 12182(a) provides:

            No individual shall be discriminated against on the basis
            of disability in the full and equal enjoyment of the goods,
            services,     facilities,   privileges,  advantages,    or
            accommodations of any place of public accommodation by
            any person who owns, leases (or leases to), or operates a
            place of public accommodation.

48. Congress enacted the ADA upon finding, among other things, that "society has

    tended to isolate and segregate individuals with disabilities" and that such forms

    for discrimination continue to be a “serious and pervasive social problem.” 42

    U.S.C. § 12101(a)(2).

49. Congress also found that: “individuals with disabilities continually encounter

    various forms of discrimination, including outright intentional exclusion, the

    discriminatory effects of architectural, transportation, and communication

    barriers, overprotective rules and policies, failure to make modifications to

    existing facilities and practices, exclusionary qualification standards and

    criteria, segregation, and relegation to lesser services, programs, activities,

    benefits, jobs, or other opportunities, 42 U.S.C. § 12101(a)(5); “the nation’s

    proper goals regarding individuals with disabilities are to assure equality of

    opportunity, full participation, independent living, and economic self-

                                                                          Page 29 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 30 of 58




    sufficiency for such individuals;” 42 U.S.C. § 12101(a)(7). Congress even

    found that: “the continuing existence of unfair and unnecessary discrimination

    and prejudice denies people with disabilities the opportunity to compete on an

    equal basis and to pursue those opportunities for which our free society is

    justifiably famous and costs the United States billions of dollars in unnecessary

    expenses resulting from dependency and nonproductivity.” 42 U.S.C. §

    12101(a)(8).

50. In response to these findings, Congress explicitly stated that the purpose of the

    ADA is to provide “a clear and comprehensive national mandate for the

    elimination of discrimination against individuals with disabilities” and “clear,

    strong, consistent, enforceable standards addressed discrimination against

    individuals with disabilities.” 42 U.S.C. § 12101(b)(1), (2).

51. The ADA provides, inter alia, that it is discriminatory to subject an individual

    or class of individuals based on a disability “to a denial of the opportunity of

    the individual or class to participate in or benefit from the goods, services,

    facilities, privileges, advantages, or accommodations of an entity.” 42 U.S.C. §

    12182(a)(i).

52. The ADA further provides that it is discriminatory “to afford an individual or

    class of individuals, on the basis of a disability . . . with the opportunity to

    participate in or benefit from a good, service, facility, privilege, advantage, or


                                                                         Page 30 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 31 of 58




    accommodation that is not equal to that afforded to other individuals.” 42

    U.S.C. § 12182(a)(ii).

53. Congress enacted the ADA in light of its findings that “individuals with

    disabilities continually encounter various forms of discrimination, including

    outright intentional exclusion, the discriminatory effects of architectural,

    transportation, and communication barriers, overprotective rules and policies,

    failure to make modifications to existing facilities and practices, exclusionary

    qualification standards and criteria, segregation, and relegation to lesser

    services, programs, activities, benefits, jobs, or other opportunities.” 42 U.S.C.

    12101(a)(5). The Defendants’ acts and omissions alleged herein are in violation

    of the ADA, 42 U.S.C. §§ 12101, et seq., and the regulations promulgated

    thereunder.

54. To address this broad range of discrimination in the context of public

    accommodations, Congress enacted Title III, which by its clear text, requires a

    public accommodation to provide individuals with disabilities more than simple

    physical access. Congress recognized that “individuals with disabilities

    continually encounter various forms of discrimination” including not only

    barriers to physical access, but also other forms of exclusion and relegation to

    lesser services, programs, activities, benefits, jobs, or other opportunities. 42

    U.S.C. 12101(a)(5); see also H.R. Rep. No. 485, Pt. 2, 101st Cong., 2d Sess.


                                                                         Page 31 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 32 of 58




    35-36 (1990) (“lack of physical access to facilities” was only one of several

    “major areas of discrimination that need to be addressed”); H.R. Rep. No. 485,

    Pt. 3, 101st Cong., 2d Sess. 54 (1990) (“It is not sufficient to only make facilities

    accessible and usable; this title prohibits, as well, discrimination in the

    provision of programs and activities conducted by the public accommodation”).

55. For that reason, the Act applies not only to barriers to physical access to

    business locations, but also to any policy, practice, or procedure that operates

    to deprive or diminish disabled individuals’ full and equal enjoyment of the

    privileges and services offered by the public accommodation to the public. 42

    U.S.C. 12182. Thus, a public accommodation may not have a policy, practice

    or procedure that excludes individuals with disabilities from services. 42 U.S.C.

    § 12182(b)(1)(A)(i).

56. The keystone for this analysis is that the Defendants must start by considering

    how its facilities are used by non-disabled guests and then take reasonable steps

    to provide disabled guests with a like experience. Spector v. Norwegian Cruise

    Line Ltd., 545 U.S. 119, 128–29, 125 S.Ct. 2169, 162 L.Ed.2d 97 (2005); see

    also, Baughman v. Walt Disney World Company, 685 F.3D 1131, 1135 (9th

    Cir. 2012).

57. The Plaintiff was denied full and equal access to Marble Slab which provides

    “fresh, homemade ice cream in store.” More specifically, the Plaintiff wants to


                                                                            Page 32 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 33 of 58




    be afforded the same level of service that is offered to non-disabled individuals.

    The Defendants have failed to provide to the Plaintiff as follows: the

    Defendants failed to provide an accessible dining for disabled individuals

    which means that unlike the non-disabled, the disabled must struggle sit and

    enjoy the ice cream independently, if they can sit and enjoy it at all; the

    Defendants failed to provide the Plaintiff an accessible restroom like the able-

    bodied, the disabled are challenged or denied the opportunity to independently

    use the restroom, move throughout the restroom and prohibited from using all

    the other elements of the restroom; the Defendants failed to maintain the

    lavatory as readily accessible to usable by the Plaintiff and other disabled

    individuals. All the foregoing failures by the Defendants inhibited the Plaintiff

    from having the same experience that non-disabled individuals have when at

    Marble Slab.

58. In its Preamble to the Title III regulation, the Department of Justice recognized

    that mobility impaired persons including persons in wheelchairs should have

    the same opportunities to enjoy the goods and services and other similar events

    of public accommodation with their families and friends, just as other non-

    disabled individuals do. The DOJ further recognized that providing segregated

    accommodations and services relegates persons with disabilities to the status of

    second-class citizens. 28 C.F.R. pt. 36, App. B, § 36.203.


                                                                         Page 33 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 34 of 58




59. The ADA specifically makes it unlawful to provide individuals with disabilities

    with an unequal benefit, and to relegate individuals with disabilities to a

    different or separate benefit. 42 U.S.C. §§ 12182(b)(1)(A)(ii), (iii); 28 C.F.R. §

    36.202(b), (c). Further, 28 C.F.R. § 302(b) requires that goods, services, and

    accommodations be provided to individuals with disabilities in “the most

    integrated setting appropriate.” 42 U.S.C. § 12182(b)(1)(B); 28 C.F.R. §

    36.203(a). Similarly, the Preamble in addition to recognizing that persons who

    use wheelchairs have been forced to sit apart from family and friends, also

    recognizes that persons who use wheelchairs historically have been provided

    inferior seating and segregated accommodations compared to non-disabled

    individuals, thus relegating persons who use wheelchairs “to the status of

    second-class citizens.” See 28 C.F.R. pt. 36, App. B, at 631-633, 651 (2000)

    (discussion of §§ 36.308, 36.203).

60. Thus, the Defendants’ use of the accessible features constitutes statutory

    discrimination in violation of the ADA, because the Defendants have

    segregated and separated the disabled from the non-disabled individuals. “The

    goal is to eradicate the invisibility of the handicapped. Separate-but-equal

    services do not accomplish this central goal and should be rejected.” H.R. Rep.

    No. 101-485(III), at 50, 1990 U.S.C.C.A.N at 473. The ADA provides a broad

    mandate to eliminate discrimination against disabled individuals, and to


                                                                         Page 34 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 35 of 58




    integrate those individuals into the economic and social mainstream American

    life. PGA Tour, Inc. v. Martin, 532 U.S. 661, 675, 121 S.Ct.1879, 149 L.Ed.2d

    904 (2001) (quoting H.R.Rep. No. 101-485, pt. 2, p.50 (1990), reprinted in 1990

    U.S.C.C.A.N. 303, 332).

61. The Defendants discriminated against the Plaintiff by denying the Plaintiff the

    full and equal enjoyment and use of the goods, services, facilities, privileges

    and accommodations of the facilities during each visit. Each incident of

    deterrence denied the Plaintiff an equal “opportunity to participate in or benefit

    from the goods, services, facilities, privileges, advantages, or accommodations”

    of Marble Slab.

62. The Defendants’ conduct and the Defendants’ unequal treatment of the Plaintiff

    constitutes continuous violations of the ADA and absent a Court ordered

    injunction from doing so, the Defendants will continue to treat the Plaintiff and

    others similarly situated unequally.

63. The Defendants’ failure to maintain the accessible features that are required to

    be readily accessible to and usable by individuals with disabilities constitute

    continuous discrimination and absent a Court ordered injunction, the

    Defendants will continue to not maintain the required accessible features at the

    Defendants’ facilities. 28 C.F.R. § 36.211(a).

64. The Plaintiff has been obligated to retain the undersigned counsel for the filing


                                                                         Page 35 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 36 of 58




    and prosecution of this action. He is entitled to have his reasonable attorneys’

    fees, costs, and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

65. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

    acts of the Defendants.

                              COUNT FOUR
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
                          42 U.S.C. § 12183(a)(1)
      (Failure to design and construct facilities for ADA compliance)

66. The Plaintiff incorporates by reference and realleges all the paragraphs above.

67. 42 U.S.C. § 12183(a)(1) provides:

               [Discrimination includes] a failure to design and
               construct facilities for first occupancy later than 30
               months after July 26, 1990, that are readily accessible
               to and usable by individuals with disabilities, except
               where an entity can demonstrate that it is structurally
               impracticable to meet the requirements of such
               subsection in accordance with standards set forth or
               incorporated by reference in regulations issued under
               this subchapter.

68. Congress passed the ADA in part because "historically, society has tended to

    isolate and segregate individuals with disabilities, and such forms of

    discrimination . . . continue to be a serious and pervasive social problem." 42

    U.S.C. § 12101(a)(2). Congress found that this discrimination included

    "segregation and relegation to lesser services, programs, activities, benefits,

    jobs, or other opportunities." Id. § 12101(a)(5). In its Preamble to the Title III

                                                                         Page 36 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 37 of 58




    regulation, the Department of Justice recognized that persons in wheelchairs

    should have the same opportunities to enjoy the goods and services and other

    similar events of a public accommodation with their families and friends, just

    as other non-disabled individuals do. The DOJ further recognized that

    providing segregated accommodations and services relegates persons with

    disabilities to the status of second-class citizens. 28 C.F.R. pt. 36, App. B, §

    36.203.

69. To eliminate such segregation Congress enacted the requirement that facilities

    be "readily accessible to and usable by individuals with disabilities". This very

    requirement is intended to enable persons with disabilities “to get to, enter and

    use a facility.” H.R. Rep. No. 101- 485(III), at 499-500 (1990). It requires "a

    high degree of convenient accessibility," Id., as well as access to the same

    services that are provided to members of the general public. "For new

    construction and alterations, the purpose is to ensure that the service offered to

    persons with disabilities is equal to the service offered to others." Id.

70. As the legislative history makes clear, the ADA is geared to the future, the goal

    being that, over time, access will be the rule rather than the exception. Thus,

    the ADA only requires modest expenditures to provide access in existing

    facilities, while requiring all new construction to be accessible. H.R. Rep. 485,

    Part 3, 101st Cong., 2d Sess. 63 (1990).


                                                                           Page 37 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 38 of 58




71. To realize its goal of a fully accessible future, Congress required that all newly

     constructed facilities be designed and constructed according to architectural

     standards set by the Attorney General. 42 U.S.C. §§ 12183(a), 12186(b). Those

     Standards for Accessible Design ("Standards") are incorporated into the

     Department of Justice's regulation implementing Title III of the ADA, 28

     C.F.R. Part 36, Appendix.

72. The Standards set architectural requirements for newly constructed buildings

     that apply to all areas of the facilities.

73. The Defendant, LNS Development, LLC, as the “operator” of the Marble Slab

     store, is directly involved in the designing and/or construction of its stores in

     this litigation for first occupancy after January 1993.

74. The Defendant was and is required to design and construct the Marble Slab

     store to be “readily accessible to and usable by individuals with disabilities.”

     The Defendant violated the statute by failing to design and construct it store to

     be readily accessible to and usable by individuals with disabilities including

     individuals who use wheelchairs. The Defendant further violated the statute by

     failing to design and construct its stores in compliance with the ADA during

     planned alterations as described throughout this Complaint.

75. According to the Defendant’s own publicly available information, the

     Defendant chose to design its store in a way that is not ADA Title III compliant


                                                                         Page 38 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 39 of 58




    whatsoever. Defendant’s systematic design of its store fails to afford disabled

    individuals the same ice cream experience that is afforded to individuals

    without disabilities.

76. To date, the Defendant’s discriminating actions continue.

77. The Plaintiff has been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. He is entitled to have his reasonable attorneys’

    fees, costs, and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

78. Pursuant to 42 U.S.C. § 12188, this Court is authorized to enjoin these illegal

    actions by the Defendants.

                            COUNT FIVE
     VIOLATION OF THE AMERICANS WITH DISABILITIES ACT
               (Failure to Provide Website Accessibility)

79. The Plaintiff incorporates by reference and realleges all the paragraphs above.

80. The ADA's legislative history provides that integration is fundamental to the

    purposes of the ADA. Provision of segregated accommodations, goods and

    services relegate persons with disabilities to be an inferior second-class citizen.

    H. Rep. 101–485(III), 101st Cong., *1279 2d Sess., at 56, reprinted in 1990

    U.S.C.C.A.N. 445, 479. “The goal is to eradicate the invisibility of the

    handicapped. Separate-but-equal services do not accomplish this central goal

    and should be rejected.” Id. at 50, 1990 U.S.C.C.A.N. at 473.

81. Congress enacted the ADA in light of its findings that “individuals with


                                                                          Page 39 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 40 of 58




    disabilities continually encounter various forms of discrimination, including

    outright intentional exclusion, the discriminatory effects of architectural,

    transportation, and communication barriers, overprotective rules and policies,

    failure to make modifications to existing facilities and practices, exclusionary

    qualification standards and criteria, segregation, and relegation to lesser

    services, programs, activities, benefits, jobs, or other opportunities.” 42 U.S.C.

    12101(a)(5).

82. Legislative history indicates that websites of public accommodations are

    covered by Title III. Although the internet did not exist when Congress enacted

    the ADA in 1990, the legislative histories state that Congress intended to

    include the use of new and evolving technologies by public accommodations

    and other covered entities in meeting their ADA obligations. Consequently, it

    is consistent with Congressional intent to include within Title III’s coverage the

    goods and services provided by public accommodations through their

    websites. See Nat’l Fed’n of the Blind v. Scribd, 97 F.Supp. 3d 565, 574 (D.

    Vt. 2015).

83. The Justice Department has long affirmed the application of Title III to the

    websites of public accommodations. The statute’s broad and expansive

    nondiscrimination mandate reaches goods and services provided by covered

    entities on Web sites over the Internet.” 75 Fed Reg. 43,460, 46,463 See also


                                                                         Page 40 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 41 of 58




    Netflix, 869 F. Supp. 2d at 200 (excluding web-based services would “run afoul

    of the purposes of the ADA and would severely frustrate Congress’s intent that

    individuals with disabilities fully enjoy the goods, services, privileges, and

    advantages available indiscriminately to other members of the general public.”

    Carparts Distribution Center, Inc. v. Automotive Wholesaler’s Association of

    New England, Inc., 37 F.3d 12, 20 (1st Cir. 1994).

84. Today, internet technology enables individuals to participate actively in their

    community and engage in virtually all forms of commerce from the comfort

    and convenience of their home, to the extent that virtual reality through the

    internet is almost as important as physical reality in brick-and-mortar

    constructed public accommodations, in pursuing commerce from public

    accommodations. That websites were not explicitly written into the ADA at its

    passage in the early 1990s but are nevertheless covered does not indicate

    ambiguity in the ADA, but rather the breadth of the ADA. Andrews v. Blick Art

    Materials, LLC, No. 17-CV-767, 2017 WL 3278898, (E.D.N.Y. Aug. 1, 2017).

85. The Defendant did not allow the Plaintiff to use the website in the same manner

    as individuals without disabilities, because the website fails to integrate

    alternative platforms that enable disabled individuals who have limited use of

    their hands the opportunity to use the alternative platforms to navigate and

    select items on the page. The able-bodied online website user can use a mouse


                                                                       Page 41 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 42 of 58




    to navigate, whereas individuals who have limited use of their hands cannot use

    assistive technology to navigate through the website. Moreover, the Defendant

    provides several services and associated benefits, including but not limited to,

    ordering a cake, ice cream selections and nutritional information, store locator,

    catering, access to rewards, among other services to able-bodied individuals,

    but fails to provide those same services to disabled individuals which relegates

    and otherwise segregates disabled individuals to inferior benefits and services

    of Marble Slab.

86. The design of the Defendant’s web site impedes the Plaintiff and others

    similarly situated from accessing the services, privileges and accommodations

    afforded able-bodied patrons through the web platform. The website fails to

    integrate alternative access methods that allow a person with limited manual

    dexterity to access the information and navigate the web site without being

    able to use a mouse. That is, the website design does not provide for functions

    to be carried out using a keyboard or voice input. On its website, the Defendant

    provides a plethora of services and associated benefits, including but not

    limited to, ordering a cake, ice cream selections and nutritional information,

    store locator, catering, access to rewards, among other services to the general

    public, but fails to provide those same services to persons with disabilities.

    Such actions relegate and otherwise segregate persons with disabilities to


                                                                        Page 42 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 43 of 58




     inferior benefits and services offered by Marble Slab.

87. As pled previously, intangible barriers to access are prohibited, just as tangible

     barriers are prohibited.

88. The actions by the Defendant violates:

        (a) 42 U.S.C. § 12182(a), because its actions deny the Plaintiff full and

           equal enjoyment of the Defendant’s goods and services;

        (b) 42 U.S.C. § 12182(b)(1)(A)(i), because the Defendant’s actions deny the

           Plaintiff equal participation in goods and services offered by the

           Defendant;

        (c) 42 U.S.C. § 12182(b)(1)(A)(ii) and (iii), because the Plaintiff is provided

           both separate and unequal benefits of the Defendant’s goods and

           services;

        (d) 42 U.S.C. § 12182(b)(1)(B), because the Defendant does not provide its

           goods and services in the most integrated setting appropriate;

        (e) 28 C.F.R. 36.303(c), because the Defendant has failed to provide

           auxiliary aids and services where necessary to ensure effective

           communication with the disabled the Plaintiff.

89. The Plaintiff does not allege that there are specific mandatory regulations for

     websites that establish compliance or non-compliance as a matter of law. The

     Plaintiff pleads, consistent with the Department of Justice determinations, that


                                                                           Page 43 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 44 of 58




    in achieving such conformance and usability of websites by individuals with

    disabilities, the Defendant should rely upon the User Agent Accessibility

    Guidelines (“UAGG”) 1.0, the Authorizing Tool Accessibility Guidelines

    (“ATAG”) 2.0, and the Guidance on Applying WCAG 2.1 to Non-Web

    Information and Communications Technologies (“WCAH2ICT”), published by

    the W3C, as well as guidance published by the W3C’s Mobile Accessibility

    Task Force, as stated guidance published by the W3C’s Mobile Accessibility

    Task Force.

90. To date, the Defendants’ discriminating actions continue.

91. As pled above, GFG Management, LLC is the “owner” of the public internet

    website www.marbleslab.com and “operates” the world-wide websites services

    that are available to the public at Marble Slab. Therefore, it is responsible for

    the website.

92. The Plaintiff has been obligated to retain the undersigned counsel for the filing

    and prosecution of this action. He is entitled to have his reasonable attorneys’

    fees, costs and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

93. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal

    actions by the Defendants.




                                                                         Page 44 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 45 of 58




                              COUNT SIX
VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, TITLE III
          (Failure to Provide Mobile Application Accessibility)

94. The Plaintiff incorporates by reference and realleges all the paragraphs above.

95. The ADA was the most sweeping civil rights legislation since the Civil Rights

    Act of 1964. When it was enacted Congress had no conception of how the

    Internet would change global commerce. “[W]e were not communicating by e-

    mail, blog, or tweet; we were not filling virtual shopping carts with clothes,

    books, music, and food; we weren't banking, renewing our driver's licenses,

    paying taxes or registering for and taking classes online. Congress could not

    have foreseen these advances in technology. Despite Congress' great cognitive

    powers, it could not have foreseen these advances in technology which are now

    an integral part of our daily lives. Yet Congress understood that the world

    around us would change and believed that the nondiscrimination mandate

    contained in the ADA should be broad and flexible enough to keep pace.”

    Achieving the Promises of the Americans with Disabilities Act in the Digital

    Age—Current Issues, Challenges and Opportunities: Hearing before the H.

    Subcomm. on the Constitution, Civil Rights, and Civil Liberties of the House

    Comm. on the Judiciary, 111th Cong., 2d Sess. 111–95 (2010).

96. Since the internet plays such a critical role in the personal and commercial lives

    of Americans, excluding disabled persons from access to covered entities that


                                                                         Page 45 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 46 of 58




    use the internet and mobile applications as a means of reaching the public would

    defeat the purpose of this important civil rights legislation. Today, places of

    public accommodation are increasingly using mobile applications (“mobile

    apps”) to provide services, benefits and goods more effectively to the public

    and expand the services the public accommodation has to offer in new ways.

    These services that are provided via a public accommodation for web

    applications, mobile application, and hybrid applications (“mobile platform”)

    also need to be provided to disabled individuals.

97. ADA Title III states that discrimination includes “a failure to take such steps as

    may be necessary to ensure that no individual with a disability is excluded,

    denied services, segregated or otherwise treated differently than other

    individuals because of the absence of auxiliary aids and services, unless the

    entity can demonstrate that taking such steps would fundamentally alter the

    nature of the good, service, facility, privilege, advantage, or accommodation

    being offered or would result in an undue burden.” 42 U.S.C. §

    12182(b)(2)(A)(iii). Regulations promulgated by DOJ implementing Title III

    require public accommodations to provide “appropriate auxiliary aids and

    services where necessary to ensure effective communication with individuals

    with disabilities.” 28 C.F.R. § 36.303(c)(1). Auxiliary aids and services include

    . . . accessible electronic and information technology, among other methods. 28


                                                                         Page 46 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 47 of 58




    C.F.R. § 36.303(b). Auxiliary aids and services also include acquisition or

    modification of equipment or devices, and other similar services and actions.

    28 C.F.R. 36.303(b)(3)-(4).

98. The plain language of these statutory provisions applies to discrimination in

    offering the goods and services ‘‘of’’ a place of public accommodation or the

    services, programs, and activities ‘‘of’’ a public entity, rather than being limited

    to those goods and services provided ‘‘at’’ or ‘‘in’’ a place of public

    accommodation or facility of a public entity.

99. The ADA and the Title III regulation, since their enactment and promulgation,

    have always required that public accommodations provide effective

    communication to persons with disabilities through the provision of auxiliary

    aids and services. A commercial transaction between a customer and a public

    accommodation requires communication between the two. The Defendant has

    chosen to provide a service through a mobile application to locate Marble Slab

    stores, view ice cream selections, accessories, and home goods, order

    merchandise online, enjoy rewards programs, among many other services

    through the mobile platform. The Defendant communicates all of that to able-

    bodied individuals as a service. Yet, the Defendant’s use of its mobile

    application and the services it offers through the application do not

    communicate and provide services to the disabled individuals. This is contrary


                                                                           Page 47 of 58
     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 48 of 58




     to the broad mandate of the ADA which prohibits not only outright exclusion

     but also unnecessary differential treatment. See 42 U.S.C. §§ 12182(a),

     (b(1)(A), (b)(2)(A)(iii). Congress expressly stated when passing the ADA,

     “…the types of accommodation and services provided to individuals with

     disabilities, under all of the titles of this bill, should keep pace with the rapidly

     changing technology of the times[,]” and that technological advances “may

     require public accommodations to provide auxiliary aids and services in the

     future which today would not be required because they would be held to impose

     undue burdens on such entities.” See H.R. Rep. No. 485, pt. 2, at 108 (1990).

100. The unlawful implementation of eligibility criteria in other contexts that are

     clearly covered by the Act is analogous to the Defendant’s effective screening

     of the Plaintiff from using its mobile app. For example, there is no question that

     the administration of admission testing by a private secondary school falls

     within the scope of Title III. See Section 12189; 28 C.F.R. 36.309. There would

     be little question that the ADA would apply, and would be violated, if the

     Defendants screened guests as they entered, sending home guests that were deaf

     or physically disabled or suffered from diabetes or any other disability. See 28

     C.F.R. Pt. 36 App. B, p. 640 (commentary to 28 C.F.R. 36.301) (“It would

     violate this section to establish exclusive or segregative eligibility criteria that

     would bar, for example, all persons who are deaf from playing on a golf course


                                                                             Page 48 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 49 of 58




     or all individuals with cerebral palsy from attending a movie theater.”). (“An

     insurance company can no more refuse to sell a policy to a disabled person

     over the Internet than a furniture store can refuse to sell furniture to a disabled

     person who enters the store’. Accordingly, the site of the sale is irrelevant. All

     that matter is whether the good or service is offered to the public. (Nat'l Fed'n

     of the Blind. Scribd Inc., 97 F. Supp. 3d 565 (D. Vt. 2015). The Defendant’s

     failure to permit or include assistive technology in relation to its mobile app

     directly and physically screens and prevents the Plaintiff from being able to use

     the mobile app, just as if the Defendants in their store placed items outside the

     Plaintiff’s reach and said the Plaintiff cannot have the items unless the Plaintiff

     can get the items for himself.

101. In our contemporary technological society, “excluding businesses that sell

     services through the Internet from the ADA would ‘run afoul of the purposes

     of the ADA and would severely frustrate Congress's intent that individuals with

     disabilities fully enjoy the goods, services, privileges, and advantages available

     indiscriminately to other members of the general public.” Netflix, 869

     F.Supp.2d at 200 (quoting Carparts, 37 F.3d at 20). (quoting Nat'l Fed'n of the

     Blind. Scribd Inc., 97 F. Supp. 3d 565 (D. Vt. 2015).

102. The Defendants diminish the Plaintiff’s rights under the ADA to fully

     participate in all aspects of society, which is counter to Congress’ goal. The


                                                                           Page 49 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 50 of 58




Defendants’ ableism, as described throughout the Complaint, is excluding the

Plaintiff from equality of opportunity, full participation, independent living,

and economic self-sufficiency and in doing so excludes the Plaintiff from a

plethora of goods and services that are offered through the mobile platform

which includes but is not limited to the following:

   (a) The Defendant is excluding, denying services, and otherwise segregating

      the Plaintiff from all of the benefits and services the Defendant offers

      through its mobile apps as a result of its failure to modify its mobile

      application platform to allow assistive technology, which includes, but is

      not limited to, voice recognition, alternative input methods, assistive

      touch functions, among other accessibility methods that the Plaintiff

      requires, to compete on an equal basis and maintain independent self-

      sufficiency;

   (b) The Defendant is excluding, denying services, or otherwise segregating

      the Plaintiff, because unlike able bodied individuals, disabled individuals

      are excluded from the Defendant’s services that enables individuals to

      locate the nearest Marble Slab store through the mobile apps;

   (c) The Defendant is excluding, denying services, or otherwise segregating

      the Plaintiff, because unlike able bodied individuals, disabled individuals

      are excluded from the Defendant’s services that enables individuals to


                                                                    Page 50 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 51 of 58




      order a cake or view ice cream selections through the mobile apps;

   (d) The Defendant is excluding, denying services, or otherwise segregating

      the Plaintiff, because unlike able bodied individuals, disabled individuals

      are excluded from the Defendant’s services that enables individuals to

      establish a rewards account and enjoy the benefits which includes but is

      not limited to (1) earn and view rewards and other exclusive offers, (2)

      view and complete challenges for rewards points, (3) view history of

      points, and among other features through the mobile apps;

   (e) The Defendant is excluding, denying services, or otherwise segregating

      the Plaintiff, because unlike able bodied individuals, disabled individuals

      are excluded from the Defendant’s services that enables individuals to

      access and view all the benefits of Marble Slab in addition to using the

      barcode scanner via the mobile apps;

   (f) The Defendant is excluding, denying services, or otherwise segregating

      Plaintiff, because unlike able bodied individuals, disabled individuals are

      excluded from the Defendant’s services that enables individuals to access

      and view all the benefits of Marble Slab in addition to receive the benefits

      itself of the rewards program through the mobile apps;

   (g) The Defendant is excluding, denying services, and otherwise segregating

      the Plaintiff as result of its failure to modify equipment, devices and/or


                                                                     Page 51 of 58
     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 52 of 58




           other similar services. 28 C.F.R. § 36.303(b)(3)-(4).

        (h) The Defendant is excluding, denying services, or otherwise segregating

           the Plaintiff of all the goods and services offered on its mobile apps as

           result of the Defendant’s failure to design its mobile apps that enable

           alternative assistive technology;

103. The design of the Defendant’s mobile app impedes the Plaintiff and others

     similarly situated from accessing the services, privileges and accommodations

     afforded patrons through the mobile app. The mobile app fails to integrate

     alternative access methods that allow a person with limited manual dexterity

     in their hands to access the information and navigate the mobile app.

104. The actions by the Defendant violate:

        (a) 42 U.S.C. § 12182(a), because its actions deny the Plaintiff full and

           equal enjoyment of the Defendant’s goods and services;

        (b) 42 U.S.C. § 12182(b)(1)(A)(i), because the Defendant’s actions deny the

           Plaintiff equal participation in goods and services offered by the

           Defendant;

        (c) 42 U.S.C. § 12182(b)(1)(A)(ii) and (iii), because the Plaintiff is provided

           both separate and unequal benefits of the Defendant’s goods and

           services;

        (d) 42 U.S.C. § 12182(b)(1)(B), because the Defendant does not provide its


                                                                           Page 52 of 58
     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 53 of 58




             goods and services in the most integrated setting appropriate;

           (e) 28 C.F.R. 36.303(c), because the Defendant has failed to provide

             auxiliary aids and services where necessary to ensure effective

             communication with the disabled Plaintiff.

105. The Plaintiff does not allege that there are specific mandatory regulations for

     mobile applications that establish compliance or non-compliance as a matter of

     law. The Plaintiff pleads, consistent with the Department of Justice

     determinations, that in achieving such conformance and usability of mobile

     apps by individuals with disabilities, the Defendant should rely upon the User

     Agent Accessibility Guidelines (“UAGG”) 1.0, the Authorizing Tool

     Accessibility Guidelines (“ATAG”) 2.0, and the Guidance on Applying WCAG

     2.1     to   Non-Web     Information    and    Communications      Technologies

     (“WCAH2ICT”), published by the W3C, as well as guidance published by the

     W3C’s Mobile Accessibility Task Force, as stated guidance published by the

     W3C’s Mobile Accessibility Task Force.

106. To date, the Defendants’ discriminating actions continue.

107. As pled above, GFG Management, LLC “owns” Marble Slab’s mobile

     application and its goods and services offered on the mobile app, and is

     therefore, pursuant to 42 U.S.C. § 12182, responsible for creating,

     implementing, and maintaining policies, practices and procedures, as alleged


                                                                          Page 53 of 58
     Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 54 of 58




     above.

108. The Plaintiff has been obligated to retain the undersigned counsel for the filing

     and prosecution of this action. He is entitled to have his reasonable attorneys’

     fees, costs and expenses paid by the Defendants pursuant to 42 U.S.C. § 12205.

109. Pursuant to 42 U.S.C. § 12188 this Court is authorized to enjoin these illegal

     actions by the Defendants.

       WHEREFORE, premises considered, the Plaintiff, Jeff Taylor, demands

judgment against the Defendants on Counts One through Six and requests the

following injunctive and declaratory relief:

       1.   That the Court declare that the properties owned, and businesses operated

            by the Defendants as well as all of the Defendants’ illegal actions

            described herein violate the Americans with Disabilities Act, as more

            particularly described above;

       2.   That the Court enter an order enjoining the Defendants to alter the facility

            to make it accessible to and usable by individuals with disabilities to the

            full extent required by Title III of the ADA, to comply with 42 U.S.C.

            § 12182(b)(2)(A)(iv) and (v) its implementing regulations, as stated in

            Count One;

       3.   That the Court enter an order, in accordance with Count Two, directing

            the Defendants to modify their policies, practices, and procedures both


                                                                           Page 54 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 55 of 58




      to remedy the numerous ADA violations outlined above, in violation of

      42 U.S.C. § 12182(b)(2)(A)(ii), and to permanently enjoin the

      Defendants to make its business practices consistent with ADA Title III

      in the future;

 4.   That the Court enter an order directing the Defendants to provide the

      Plaintiff full and equal access both to the Marble Slab experience and to

      the use of the Marble Slab’s store, and further order the Defendants to

      maintain the required accessible features at the store so that the Plaintiff

      and others similarly situated are offered the experience that is offered to

      non-disabled individuals, as stated in Count Three;

 5.   That the Court enter an Order directing the Defendants to evaluate and

      neutralize their policies, practices, and procedures towards persons with

      disabilities for such reasonable time to allow them to undertake and

      complete corrective procedures;

 6.   That the Court enjoin the Defendants to remediate the Marble Slab store

      to the proper level of accessibility required for the design and

      construction of the facilities for first occupancy, as stated in Count Four;

 7.   That the Court enter an order requiring that the Defendants adopt and

      implement a website accessibility policy and take the necessary actions

      to make its website accessible to the Plaintiff, as particularly described


                                                                     Page 55 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 56 of 58




      in Count Five;

 8.   That the Court enter an order requiring the Defendants to place on its

      homepage a statement concerning its website accessibility policy;

      provide training to all its workers and associates who write or develop

      programs or code; and test its website quarterly to identify and repair any

      incidence of nonconformance;

 9.   That the Court enter an order requiring the Defendants to adopt and

      implement a mobile application accessibility policy and take the

      necessary actions to make its mobile application accessible to the

      Plaintiff, as particularly described in Count Six;

 10. That the Court enter an order requiring the Defendants to place on its

      mobile application a statement covering its mobile application

      accessibility policy; provide training to all its workers and associates

      who write or develop the programs and code for the mobile application;

      and test the mobile application quarterly to identify and repair any

      indication of non-conformance;

 11. That the Court award reasonable attorneys’ fees, costs, (including expert

      fees) and other expenses of suit, to the Plaintiff;

 12. That the Court award such other, further, and different relief as it deems

      necessary, just, and proper.


                                                                    Page 56 of 58
Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 57 of 58




      Respectfully Submitted, this the 25th Day of March 2019.



              /s/Amanda L. Powell__________
              Amanda L. Powell
              TX BAR No. 24081104
              Southern District of TX Federal ID No. 3220554
              ADA Group LLC
              4001 Carmichael Road, Suite 570
              Montgomery, Alabama 36106
              334.819.4030 p
              334.819.4032 f
              ALP@ADA-Firm.com
              Attorney for the Plaintiff




                                                                 Page 57 of 58
    Case 4:19-cv-01104 Document 1 Filed on 03/25/19 in TXSD Page 58 of 58




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day filed with the Clerk of Court the

aforementioned Complaint for service of process by USPS mail or electronic mail,

postage prepaid and properly addressed this 25th day of March 2019 to the following:

LNS DEVELOPMENT, LLC
Attn: Registered Agent
811 Skimmer Ct.
Sugar Land, TX 77478

GFG MANAGEMENT, LLC
Attn.: Legal Department
5555 Glenridge Connector, Suite 850
Atlanta, GA 30342



                   /s/Amanda L. Powell__________
                   Amanda L. Powell
                   TX BAR No. 24081104
                   Southern District of TX Federal ID No. 3220554
                   ADA Group LLC
                   4001 Carmichael Road, Suite 570
                   Montgomery, Alabama 36106
                   334.819.4030 p
                   334.819.4032 f
                   ALP@ADA-Firm.com
                   Attorney for the Plaintiff




                                                                        Page 58 of 58
